Exhibit 10.76

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
15th day of January, 2009, by and between [            ] (the “Indemnitee”) and
SBA Communications Corporation, a Florida corporation (the “Corporation”).

WITNESSETH

WHEREAS, the Board of Directors of the Corporation (the “Board of Directors”)
has reviewed and analyzed the protection from liability available to directors
or officers of the Corporation (hereinafter, “Directors” or “Officers”) and its
subsidiaries under the Corporation’s existing corporate documents and applicable
law; and

WHEREAS, increases in corporate litigation subjects Directors and Officers to
expensive litigation risks at the same time that the availability of directors’
and officers’ liability insurance has been limited; and

WHEREAS, the Board of Directors has determined that the protection offered by
the Corporation’s existing corporate documents, applicable law, and liability
insurance is not sufficient to fully protect its Directors or Officers from
liability; and

WHEREAS, it is essential to the Corporation to attract and retain the most
capable persons available as Directors and/or Officers; and

WHEREAS, the Board of Directors has determined that highly competent persons
will be difficult to attract and retain as Directors and/or Officers unless they
are adequately protected against liabilities incurred in performance of their
duties in such capacity; and

WHEREAS, the Board of Directors has determined that the use of indemnification
agreements will allow the Corporation to offer additional appropriate protection
from liability to its Directors or Officers; and

WHEREAS, the Indemnitee is a Director and/or Officer; and

WHEREAS, the indemnification and advancement provisions of Section 607.0850 of
the Florida Business Corporation Act (the “FBCA”), Article VIII of the bylaws of
the Corporation (the “Bylaws”), and Article VII of the Articles of Incorporation
of the Corporation (the “Articles of Incorporation”) expressly provide that they
are non-exclusive; and

NOW THEREFORE, in consideration of the Indemnitee’s services to the Corporation,
the mutual agreements and covenants contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1



--------------------------------------------------------------------------------

Section 1. Definitions. For purposes of this Agreement:

(a) “Change in Control” shall mean, and a Change of Control shall be deemed to
have occurred if, on or after the date of this Agreement, (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Act”)), other than (A) a trustee or other fiduciary
holding securities under an employee benefit plan of one or more of the
Corporation, or any of its subsidiaries, as the case may be, acting in such
capacity or (B) a corporation owned directly or indirectly by the stockholders
of the Corporation in substantially the same proportions as their ownership of
stock of the Corporation, becomes the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Corporation
representing more than thirty three percent (33%) of the total voting power
represented by the Corporation’s then outstanding Voting Securities (as defined
below), (ii) during any period of two (2) consecutive years, individuals who at
the beginning of such period constitute the Board of Directors and any new
director whose election by the Board of Directors or nomination for election by
the Corporation’s stockholders was approved by a vote of at least two thirds
( 2/3) of the Directors then still in office who either were Directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation other than a merger or consolidation
that would result in the Voting Securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least eighty percent (80%) of the total voting power represented by
the Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of (in one transaction
or a series of related transactions) all or substantially all of the
Corporation’s assets, or (v) the Corporation shall file or have filed against
it, and such filing shall not be dismissed, any bankruptcy, insolvency or
dissolution proceedings, or a trustee, administrator or creditors committee
shall be appointed to manage or supervise the affairs of the Corporation.

(b) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director or officer of the Corporation, (ii) in any capacity
with respect to any employee benefit plan of the Corporation, or (iii) as a
director, partner, trustee, officer, employee or agent of any other Entity at
the request of the Corporation. For purposes of this Agreement, an officer or
director of the Corporation who is serving or has served as a director, partner,
trustee, officer, employee or agent of a Subsidiary shall be deemed to be
serving at the request of the Corporation.

(c) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(d) “Effective Date” means the date first listed above.

 

2



--------------------------------------------------------------------------------

(e) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, foundation, association, organization or other legal entity.

(f) “Expenses” shall mean all fees, costs and expenses incurred in connection
with any Proceeding (as defined below), including, without limitation,
attorneys’ fees, disbursements and retainers, fees and disbursements of expert
witnesses, private investigators and professional advisors (including, without
limitation, accountants and investment bankers), court costs, transcript costs,
fees of experts, travel expenses, duplicating, printing and binding costs,
telephone and fax transmission charges, postage, delivery services, secretarial
services, and other disbursements and expenses.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.

(h) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.

(i) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, including appeals, except one initiated by an
Indemnitee pursuant to Section 10 or Section 13(b) of this Agreement to enforce
his rights under this Agreement.

(j) “Subsidiary” shall mean any Entity of which the Corporation owns (either
directly or through or together with another Subsidiary of the Corporation)
either (i) a general partnership, managing membership or other similar interest
or (ii) fifty percent (50%) or more of the (A) voting power of the voting
capital equity interests of such Entity, or (B) outstanding voting capital stock
or other voting equity interests of such Entity.

(k) “Voting Securities” means securities of the Corporation that entitle the
holder to vote for the election of Directors.

Section 2. Services by Indemnitee. In consideration of the Corporation’s
covenants and commitments hereunder, Indemnitee agrees to continue to serve as a
Director or Officer. However, this Agreement shall not impose any obligation on
Indemnitee or the Corporation to continue Indemnitee’s service to the
Corporation beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.

 

3



--------------------------------------------------------------------------------

Section 3. Agreement to Indemnify. The Corporation agrees to indemnify
Indemnitee as follows:

(a) Subject to the exceptions contained in Section 4 below, if Indemnitee was or
is a party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Corporation) by reason of Indemnitee’s
Corporate Status, Indemnitee shall be indemnified by the Corporation against all
Expenses and Liabilities incurred or paid by Indemnitee in connection with such
Proceeding (referred to herein as “Indemnifiable Expenses” and “Indemnifiable
Liabilities,” respectively, and collectively as “Indemnifiable Amounts”) if
(i) Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation, and
(ii) with respect to any criminal action or proceeding, Indemnitee had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(b) Subject to the exceptions contained in Section 4 below, if Indemnitee was or
is a party or is threatened to be made a party to any Proceeding by or in the
right of the Corporation to procure a judgment in its favor by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the
Corporation against all Indemnifiable Expenses and amounts paid in settlement if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Corporation, except that no
indemnification shall be made under this subsection in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged by a court of
competent jurisdiction that Indemnitee is liable to the Corporation, unless, and
only to the extent that, the court in which such Proceeding was brought or
another court of competent jurisdiction determines upon application that in view
of all the circumstances of the case, that Indemnitee is fairly and reasonably
entitled to indemnity for such Indemnifiable Expenses and amounts paid in
settlement, then Indemnitee shall be entitled to payment in such amount as such
court deems proper.

(c) If Indemnitee, in connection with Indemnitee’s Corporate Status, is
compelled or asked to be a witness in connection with any Proceeding but is not
otherwise a party or threatened to be made a party to such Proceeding,
Indemnitee shall be indemnified by the Corporation against all Indemnifiable
Expenses.

(d) Notwithstanding the exceptions listed in Section 4 below, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding referred to in subsections 3(a) or 3(b), or in defense of any claim,
issue, or matter therein, Indemnitee shall be indemnified by the Corporation
against Indemnifiable Expenses actually and reasonably incurred by Indemnitee in
connection therewith.

(e) If Indemnitee is entitled under any provisions of this Agreement to
indemnification by the Corporation for some or a portion of Indemnifiable
Amounts but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Indemnifiable Amounts
to which Indemnitee is entitled.

 

4



--------------------------------------------------------------------------------

(f) Good Faith Definition. For purposes of this Section 3 only, the Indemnitee
shall be deemed to have acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, or, with respect to any criminal Proceeding, to have had no
reasonable cause to believe the Indemnitee’s conduct was unlawful, if such
action was based on a reasonable reliance upon any of the following: (a) the
records or books of the Corporation or applicable Entity, including financial
statements, supplied to the Indemnitee by the officers of such Entity in the
course of their duties; (b) the advice of legal counsel for the Corporation or
the applicable Entity; or (c) information or records given in reports made to
the Corporation or the applicable Entity by it’s independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
such entity. The provisions of this Section 3(f) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Section 3.

Section 4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances unless
it has been determined in accordance with Section 7 that, in connection with the
subject of the Proceeding out of which the claim for indemnification has arisen,
a judgment or other final adjudication establishes that his or her actions, or
omissions to act, were material to the cause of action so adjudicated and
constitute:

(i) a violation of the criminal law, unless the Indemnitee had reasonable cause
to believe his or her conduct was lawful or had no reasonable cause to believe
his or her conduct was unlawful;

(ii) a transaction from which Indemnitee derived an improper personal benefit;

(iii) in the event the Indemnitee is a director, a circumstance under which the
liability provisions of Section 607.0834 of the FBCA are applicable; or

(iv) willful misconduct or a conscious disregard for the best interests of the
Corporation, in each case, in a Proceeding by or in the right of the Corporation
to procure a judgment in its favor or in a proceeding by or in the right of a
shareholder.

Section 5. Advancement of Expenses. The Corporation shall advance all
Indemnifiable Expenses within thirty (30) days after the receipt by the
Corporation of a written request from Indemnitee for such advancement and on a
current basis thereafter, whether prior to or after final disposition of the
underlying Proceeding. Such written request shall be accompanied by evidence of
the Indemnifiable Expenses incurred by Indemnitee and shall include a written
undertaking by or on behalf of Indemnitee to repay any and all amounts advanced
if it shall ultimately be determined that Indemnitee is not entitled to
indemnification by the Corporation under this Agreement. Indemnitee’s

 

5



--------------------------------------------------------------------------------

repayment undertaking shall be unsecured and interest-free. However, advancement
of Indemnifiable Expenses shall not be made to Indemnitee if a judgment or other
final adjudication establishes that his or her actions, or omissions to act,
were material to the cause of action so adjudicated and constitute:

(a) A violation of the criminal law, unless the Indemnitee had reasonable cause
to believe his or her conduct was lawful or had no reasonable cause to believe
his or her conduct was unlawful;

(b) A transaction from which Indemnitee derived an improper personal benefit;

(c) In the event the Indemnitee is a director, a circumstance under which the
liability provisions of Section 607.0834 of the FBCA are applicable; or

(d) Willful misconduct or a conscious disregard for the best interests of the
Corporation in a Proceeding by or in the right of the Corporation to procure a
judgment in its favor or in a proceeding by or in the right of a shareholder.

Section 6. Defense of the Underlying Proceeding.

(a) Notice by Indemnitee. Upon being served with any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding which may result in the payment of Indemnifiable Amounts or the
advancement of Indemnifiable Expenses hereunder, Indemnitee shall notify the
Corporation promptly, but in all events no later than the earlier of
(i) fourteen (14) days after actual receipt or (ii) as soon as necessary after
actual receipt to prevent the Corporation from being materially and adversely
prejudiced by late notice.

(b) Option to Control Defense. Subject to the provisions of Section 6(c), in the
event the Corporation is obligated to advance Indemnifiable Expenses under
Section 5, the Corporation shall have the right to participate in any Proceeding
and, at its option, assume the defense of any Proceeding with counsel approved
by Indemnitee (which approval shall not be unreasonably withheld or delayed),
upon the delivery to Indemnitee of written notice of its election to do so.
However, the Indemnitee shall have the right to effectively participate in the
defense and/or settlement of such Proceeding, including receiving copies of all
correspondence and participating in all meetings and teleconferences concerning
the Proceeding. In no event shall the Corporation consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise without
the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed.

(c) Limitation of Obligation to Reimburse Defense Expenses. In the event the
Corporation assumes the defense of any Proceeding pursuant to Section 6(b), the
Corporation will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding; provided that (i) the Corporation shall indemnify Indemnitee for
reasonable costs and expenses of counsel for Indemnitee to monitor the
Proceeding (provided, however, that such counsel

 

6



--------------------------------------------------------------------------------

for Indemnitee will not appear as counsel of record in any such Proceeding) and
(ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Corporation, (B) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Corporation and Indemnitee
in the conduct of any such defense, or (C) the Corporation shall not continue to
retain the approved counsel to defend such Proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Corporation.
Except as otherwise provided by Section 6(d) below, the Corporation’s obligation
to indemnify Indemnitee with respect to legal fees shall be limited to the fees
charged by counsel selected by Indemnitee and all other persons similarly
entitled to indemnification by the Corporation in the same Proceeding on account
of their Corporate Status to defend the interests of all such persons entitled
to indemnification.

(d) Indemnitee’s Right to Individual Counsel. Notwithstanding the provisions of
Section 6(c) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, Indemnitee reasonably concludes that it may
have separate defenses or counterclaims to assert with respect to any issue
which may not be consistent with the position of other defendants in such
Proceeding, Indemnitee shall be entitled to be represented by separate legal
counsel of Indemnitee’s choice at the expense of the Corporation. In addition,
if the Corporation fails to comply with any of its obligations under this
Agreement or in the event that the Corporation or any other person takes any
action to declare all or any part of this Agreement void or unenforceable, or
institutes any action, suit or proceeding to deny or to recover from Indemnitee
the benefits intended to be provided to Indemnitee hereunder, Indemnitee shall
have the right to retain counsel of Indemnitee’s choice, at the expense of the
Corporation, to represent Indemnitee in connection with any such matter.

Section 7. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 7(a) above, a determination with respect to Indemnitee’s
entitlement thereto shall be made (unless made by a court) in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel (unless
Indemnitee shall request that such determination be made by the Board of
Directors or the stockholders, in which case by the person or persons or in the
manner provided for in clauses (ii) or (iii) of this Section 7(b)) in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; (ii) if a Change of Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors, or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, by majority
vote of a committee duly designated by the

 

7



--------------------------------------------------------------------------------

Board of Directors (in which non-Disinterested Directors may participate)
consisting solely of two or more Disinterested Directors; or (C) by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee or (D) by the stockholders of the Corporation by a
majority vote of a quorum consisting of shareholders who were not parties to
such Proceeding or, if no such quorum is obtainable, by a majority vote of
shareholders who were not parties to such Proceeding; or (iii) as provided in
Section 8(b) of this Agreement. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or Entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
Entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or Entity making such
determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby agrees to indemnify and hold Indemnitee harmless therefrom.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 7(b), the Independent Counsel
shall be selected as provided in this Section 7(c) and such determination shall
be made in accordance with the standards set forth in Section 8 below. If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors in the manner prescribed in Subsections
7(b)(ii)(A) or (ii)(B), or if a quorum of the Directors cannot be obtained for
Subsections 7(b)(ii)(A) and the committee cannot be designated under Subsections
7(b)(ii)(B), selected by a majority vote of the Board of Directors (in which
non-Disinterested Directors may participate), and the Corporation shall give
written notice to Indemnitee advising him of the identity of the Independent
Counsel so selected. If a Change of Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so selected.
In either event, Indemnitee or the Corporation, as the case may be, may, within
seven (7) days after such written notice of selection shall have been given,
deliver to the Corporation or to Indemnitee, as the case may be, a written
objection to such selection. Such objection may be asserted only on the ground
that the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1(g), and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 7(a), the parties
cannot resolve any objections to the selected Independent Counsel or mutually
agree on another Independent Counsel, either the Corporation or Indemnitee may
petition the Circuit Court of Palm Beach County, Florida or other court of
competent jurisdiction having jurisdiction over Palm Beach County, Florida for

 

8



--------------------------------------------------------------------------------

resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 7(b). The Corporation shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(b), and the Corporation shall pay
all reasonable fees and expenses incident to the procedures of this
Section 7(c), regardless of the manner in which such Independent Counsel was
selected or appointed. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 10(a)(iii), Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

Section 8. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to Indemnitee’s entitlement to
indemnification, including any determination made by Independent Counsel
pursuant to Section 7(b) and set forth in an opinion delivered by such
Independent Counsel, the person, persons or Entity making such determination
shall presume that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 7(a), and the Corporation shall have the burden of proof
by clear and convincing evidence to overcome that presumption in connection with
the making by any person, persons or Entity of any determination contrary to
that presumption.

(b) If the person, persons or Entity empowered or selected under Section 7 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60)-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or Entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 8(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 7(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Corporation of the request for such
determination, the Board of Directors has resolved to submit such determination
to the stockholders for their consideration at an annual meeting thereof to be
held within seventy-five (75) days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days

 

9



--------------------------------------------------------------------------------

after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 7(b) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

Section 9. Exception to Right of Indemnification or Advancement of Expenses. Any
other provision herein to the contrary notwithstanding, the Corporation shall
not be obligated pursuant to the terms of this Agreement to provide
indemnification and/or advancement in the following instances:

(a) Claims Initiated by the Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, counterclaim or
crossclaim, except with respect to proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under Section 607.0850(3) of the FBCA or other similar
provision of any other applicable corporations law, but such indemnification or
advancement of Expenses may be provided by the Corporation in specific cases if
the Board of Directors has approved the initiation or bringing of such suit.

(b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that all of the material assertions made by the Indemnitee in such
proceeding were not made in good faith or were frivolous.

(c) Insured Claims. To indemnify the Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement) which have been paid
directly to the Indemnitee by an insurance carrier under a policy of directors
and officers liability insurance maintained by the Corporation or from any other
source.

(d) Claims Under Section 16(b). To indemnify the Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by the Indemnitee of
securities in violation of Section 16(b) of the Act or any similar successor
statute.

Section 10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 7 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of

 

10



--------------------------------------------------------------------------------

Expenses is not timely made pursuant to Section 5, (iii) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 7(b) and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after receipt by the Corporation of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 3(c) within ten (10) days after receipt by the Corporation
of a written request therefor, or (v) payment of indemnification is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Sections 7 or 8, Indemnitee shall be entitled to an adjudication in
an appropriate court of competent jurisdiction located in Palm Beach County,
Florida of his entitlement to such indemnification or advancement of Expenses.
The Corporation shall not oppose Indemnitee’s right to seek any such
adjudication.

(b) In the event that a determination shall have been made pursuant to Section 7
that Indemnitee is not entitled to indemnification of Indemnifiable Amounts, any
judicial proceeding commenced pursuant to this Section 10 shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 10, the Corporation shall have the burden of
proving by a preponderance of the evidence that Indemnitee is not entitled to
indemnification of Indemnifiable Amounts or advancement of Indemnifiable
Expenses, as the case may be.

(c) If a determination shall have been made or deemed to have been made pursuant
to Sections 7 or 8 that Indemnitee is entitled to indemnification of
Indemnifiable Amounts, the Corporation shall be bound by such determination in
any judicial proceeding commenced pursuant to this Section 10, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

(d) Unless contrary to applicable law, neither the Corporation nor the
Indemnitee may assert in any judicial proceeding commenced pursuant to this
Section 10 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and the Corporation and the Indemnitee shall stipulate
in any such court that they are bound by all the provisions of this Agreement.

(e) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation,
and shall be indemnified by the Corporation against, any and all expenses (of
the types described in the definition of Expenses in Section 1) actually and
reasonably incurred by him in such judicial adjudication, but only if he
prevails therein. If it shall be determined in such judicial adjudication that
Indemnitee is entitled to receive part but not all of the indemnification or
advancement of expenses sought, Indemnitee shall be indemnified for the expenses
incurred by Indemnitee in connection with such judicial adjudication to the
extent such expenses are reasonably related to the part of the indemnification
of Indemnifiable Amounts or advancement of Indemnifiable Expenses awarded to
Indemnitee.

 

11



--------------------------------------------------------------------------------

Section 11. Insurance. Prior to any Change in Control, the Corporation shall
maintain an insurance policy or policies with reputable and creditworthy
insurance companies with ratings of A- (excellent) or better from A.M. Best or
another nationally recognized rating agency providing liability insurance for
directors and officers or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person serves at the
request of the Corporation and providing for coverage substantially similar or
better, in all material respects, to the coverage maintained by the Corporation
as of the Effective Date; provided, however, that this provision shall not apply
should the Board of Directors be unable to maintain such insurance for which the
premium is not grossly excessive relative to the coverage provided thereunder.
In all policies of director and officer liability insurance purchased by the
Corporation, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Corporation’s Directors and Officers (other than in the
case of an independent director liability insurance policy, which would only
apply to independent or outside Directors). The Corporation shall promptly
notify Indemnitee of any good faith determination not to provide such coverage.

Section 12. Insurance Upon a Change of Control. In the event of and immediately
upon a Change of Control, the Corporation (or any successor to the interests of
the Corporation by way of merger, sale of assets or otherwise) shall be
obligated to continue, procure and/or otherwise maintain in effect for a period
of six (6) years from the date on which such Change of Control is effective a
policy or policies of insurance (the “Change of Control Coverage”) with
reputable and creditworthy insurance companies with ratings of A- (excellent) or
better from A.M. Best or another nationally recognized rating agency providing
Indemnitee with coverage for losses from wrongful acts occurring on or before
the effective date of the Change of Control, and to ensure the Corporation’s
performance of its indemnification obligations under this Agreement. If such
insurance is in place immediately prior to the Change of Control, then the
Change of Control Coverage shall contain limits, deductibles and exclusions
substantially identical to those in place immediately prior to the Change in
Control. In the event that the Corporation does not maintain such insurance
immediately prior to the Change of Control, the Change of Control Coverage shall
contain such limits, deductibles, terms and exclusions as are customary for
companies of similar size as determined by an insurance brokerage company of
national reputation, provided, however, that in no event shall the Change of
Control Coverage contain limits, deductibles, terms and exclusions that are less
favorable to Indemnitee than those set forth in the policy or policies most
recently maintained by the Corporation. Each policy evidencing the Change of
Control Coverage shall be non-cancellable by the insurer except for non-payment
of premium.

Section 13. Insurance Claims.

(a) If the Corporation has a policy of liability insurance for Directors and
Officers in effect at the time the Corporation receives notification from either
the

 

12



--------------------------------------------------------------------------------

Indemnitee or a third party of summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding which may
result in the payment of Indemnifiable Amounts or the advancement of
Indemnifiable Expenses hereunder, the Corporation shall give prompt notice of
such potential claim to the insurers in accordance with the procedures set forth
in the respective policies. The Corporation shall thereafter take all necessary
or desirable action, consistent with the Corporation’s obligations under the
policy and to its shareholders and its other Directors and Officers, to cause
such insurers to pay, on behalf of Indemnitee, all losses and expenses payable
as a result of such Claim in accordance with the terms of such policies.

(b) In the event that Indemnitee is required to seek judicial adjudication to
enforce his rights for reimbursement or payment of any insured losses under, or
to recover damages for breach of, the Corporation’s Director and Officer
insurance policy, Indemnitee shall be entitled to recover from the Corporation,
and shall be indemnified by the Corporation against, any and all expenses (of
the types described in the definition of Expenses in Section 1) actually and
reasonably incurred by him in such judicial adjudication, unless the court
determines that such action was not brought in good faith or was frivolous. If
it shall be determined in such judicial adjudication that Indemnitee is entitled
to receive part but not all of the claimed losses or expenses, Indemnitee shall
be indemnified for the expenses incurred by Indemnitee in connection with such
judicial adjudication to the extent such expenses are reasonably related to the
part of the insured losses or expenses awarded to Indemnitee.

Section 14. Subrogation. In the event of any payment under this Agreement by the
Corporation, the Corporation shall be subrogated to the extent of such payment
to all of the rights of recovery of Indemnitee, who shall execute all papers
required and take all action reasonably necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights.

Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of (a) ten (10) years after the date that Indemnitee
shall have ceased to serve (i) as a director or officer of the Corporation,
(ii) in any capacity with respect to any employee benefit plan of the
Corporation, or (iii) as a director, partner, trustee, officer, employee or
agent of any other Entity at the request of the Corporation or (b) the final
termination of all pending Proceedings in respect of which Indemnitee is granted
rights of indemnification of Indemnifiable Amounts or advancement of
Indemnifiable Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 10 or 13(b) of this Agreement relating thereto. This
Agreement shall be binding upon the Corporation and its successors and assigns
and shall inure to the benefit of Indemnitee and his heirs, executors and
administrators.

Section 16. Representations and Warranties of the Corporation. The Corporation
hereby represents and warrants to Indemnitee as follows:

(a) Authority. The Corporation has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Corporation.

 

13



--------------------------------------------------------------------------------

(b) Enforceability. This Agreement, when executed and delivered by the
Corporation in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Corporation, enforceable against the Corporation
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally.

Section 17. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

Section 18. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (ii) when transmitted by facsimile
and receipt is acknowledged, or (iii) sent by recognized commercial overnight
courier service, on the second business day after the date on which it is so
sent:

 

If to the Corporation:

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: General Counsel If to Indemnitee: [                    ]

Section 19. Subsequent Legislation. If the FBCA is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Corporation shall indemnify Indemnitee to the fullest extent
permitted by the FBCA, as so amended.

 

14



--------------------------------------------------------------------------------

Section 20. Non-Exclusivity. The rights to payment of Indemnifiable Amounts and
advancement of Indemnifiable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Articles of Incorporation or the Bylaws, any
agreement, a vote of stockholders or a resolution of Directors, or otherwise.
The parties hereto intend that this Agreement shall provide for indemnification
in excess of that expressly permitted by statute, including, without limitation,
any indemnification provided by the Corporation’s Articles of Incorporation, its
Bylaws, vote of its shareholders or Disinterested Directors, or applicable law.
No amendment, alteration or termination of this Agreement or any provision
hereof shall be effective as to any Indemnitee with respect to any action taken
or omitted by such Indemnitee in his Corporate Status prior to such amendment,
alteration or termination. As set forth in Section 15 above, Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Corporation.

Section 21. Enforcement. The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement shall cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law shall be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.

Section 22. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

Section 23. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 24. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 25. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by

 

15



--------------------------------------------------------------------------------

the parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporation shall require and
cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.

Section 26. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the State of Florida, and waives and agrees not to raise any defense that any
such court is an inconvenient forum or any similar claim.

Section 27. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Florida. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Florida govern indemnification by the Corporation of its
Directors or Officers, then the indemnification provided under this Agreement
shall in all instances be enforceable to the fullest extent permitted under such
law, notwithstanding any provision of this Agreement to the contrary.

Section 28. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 29. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first written above.

 

SBA COMMUNICATIONS CORPORATION By  

 

Name:   Title:   INDEMNITEE By  

 

Name:   Title:  

 

17